Construction Project Agreement

 

No. 07-06-2003

 

Party A: Construction Unit: Jiangmen Roots Biopack Limited

Party B: Contractor: Li Baili

 

Construction via self-raised funds by Party A: the power sub-station costs
RMB168,870 (one-hundred and sixty-eight thousand and eight hundred and seventy)
yuan; the boiler room costs RMB 138,663 (one hundred and thirty-eight thousand
and six hundred and sixty three) yuan; the gas supply house costs RMB 149,500
(one hundred and forty-nine thousand and five hundred) yuan; the mixing pools
cost RMB 580,000 (five hundred and eighty thousand) yuan; the steel structure of
the changing room costs 216,000 (two hundred and sixteen thousand) yuan; the
colored plate decoration for wall and the 10 gate entrances cost 95,040
(ninety-five thousand and forty) yuan. The concrete plinth costs 1,830 (one
thousand eight hundred and thirty) yuan; the fencing and stainless steel of the
common area cost 18,000 (eighteen thousand) yuan; the rain shed for mixing pool
costs 25,000 (twenty-five thousand) yuan; totally RMB1,392,903 (one million
three-hundred and ninety-two thousand and nine hundred and three) yuan. Other
engineering works (The costs of office tiles, flower bed, factory exterior walls
and auxiliary engineering shall be calculated by the actual area of m2. The time
for payment of engineering costs shall be negotiated by both parties).

 

The project above is constructed by Party B, which shall be calculated by the
actual engineering quantities of construction after the completion of the
project. Refer to the Schedule for the engineering details and the completion
time of individual engineering items. The requirement for additional engineering
shall be ascertained by both parties via negotiation.

 

To ensure that the whole project can be completed in time and in good quality on
Jul. 10th, Party A shall settle the below proposed payments to ensure smooth
running of the construction progress :-RMB150,000 yuan on Jun. 12th, RMB250,000
yuan on Jun. 22nd, RMB400,000 yuan on Jul. 3rd and the remaining amount shall be
settled on the completion date on Jul. 10th. Party B shall be responsible for
the quality of the whole project.

 

This agreement comes into effect after signed by both parties. Both Party A and
Party B shall implement in strict accordance with the agreement. Change shall be
effective after agreed by both parties; otherwise it is regarded as
non-compliance. As for the economic losses caused hereby, the party in breach
should pay additional compensation to the other party.

 

This agreement is signed in duplication held by both parties.

 

Party A: Zhang Wei

Party B: Li Baili

6/11/2007

6/11/2007

 

 

 

 

 